People v Ozorio (2015 NY Slip Op 04867)





People v Ozorio


2015 NY Slip Op 04867


Decided on June 10, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 10, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
THOMAS A. DICKERSON
SHERI S. ROMAN
HECTOR D. LASALLE, JJ.


2012-09342
2012-09343

[*1]The People of the State of New York, respondent,
vRanfy Ozorio, appellant. (Ind. Nos. 1140/11, 1440/12)


Lynn W. L. Fahey, New York, N.Y. (Ellen Fried of counsel), for appellant.
Kenneth P. Thompson, District Attorney, Brooklyn, N.Y. (Leonard Joblove and Keith Dolan of counsel; Thomas Rizzuti on the brief), for respondent.

DECISION & ORDER
Appeals by the defendant, as limited by his brief, from two sentences of the Supreme Court, Kings County (DiMango, J.), both imposed September 13, 2012, upon his convictions of attempted criminal possession of a weapon in the second degree under Indictment No. 1140/11, and criminal sale of a controlled substance in the fifth degree under Indictment No. 1440/12, upon his pleas of guilty, on the ground that the sentences were excessive.
ORDERED that the sentences are affirmed.
The sentences imposed were not excessive (see People v Suitte,  90 AD2d 80).
DILLON, J.P., DICKERSON, ROMAN and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court